DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
This Office action is in response to the RCE filed on 05/31/2022.  

Claims 1-20 are presented for examination. 

The double patenting rejection is withdrawn in view of the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

       Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cue et al. (US 2005/0240494), in view of Lester et al. (US 7,689,705).

As to claim 1, Cue discloses the invention as claimed, including a method implemented by a first device of a first user (Fig. 5), comprising: 
creating a first playlist comprising at least one media file identifier (Fig. 2; Abstract, “A user generates or selects a playlist”; ¶0037, “various playlists may be generated”), wherein the first playlist is designated as private (¶0043, “a private status may indicate that the playlist is accessible only by the individual”; claim 41); 
publishing the first playlist in response to receiving a first input for designating the first playlist as public (308, Fig. 3; ¶0012, “the playlist may then be published by submitting a request to publish the playlist”; ¶0037, “FIG. 2 is an exemplary graphical user interface for publishing a playlist”; claim 1), wherein, after publishing the first playlist, a plurality of media files of the first playlist is available for full access to a first plurality of devices associated with a first plurality of subscribers of a media service (¶0012, “The playlist is then published such that it is viewable by one or more individuals”; ¶0027, “By publishing a playlist, the playlist may be accessible by one or more individuals”; ¶0033, “the user (via the media player 108) and the media commerce server 102 engage in an on-line commerce transaction in which the user pays for access rights to the particular media item”; ¶0037, “FIG. 2 is an exemplary graphical user interface for publishing a playlist and viewing a published playlist”); 
displaying a second playlist published on a profile page of a second user (Fig. 5; ¶0016, “graphical user interfaces that assist users in sharing a playlist, viewing a playlist”; ¶0031, “Each client 104 includes a media player 108.  The media player 108 is an application program”; ¶0046, “a request to display one or more playlists including a particular search term, track (e.g., song), or album. The request may be a request to display the most viewed playlists such as those including one or more specified tracks and/or albums”); and 
playing the second playlist in response to receiving a second input for playing the second playlist (Fig. 7; ¶0010, “thereby enabling a user to purchase items in the published playlist (or listen to samples of the items) via the web site”; ¶0013, “methods and apparatus for sharing a playlist enable the playlist to be made accessible via an online store from which contents of the playlist can be purchased”; ¶0016, “graphical user interfaces that assist users in sharing a playlist, viewing a playlist, performing various searches, and sampling, listening to, or purchasing items listed in a playlist”; ¶0027, “The individuals may then access the playlist by clicking on the link”; ¶0033; ¶0052).

Cue does not specifically disclose the plurality of media files of the first playlist is available for limited access to a second plurality of devices associated with a second plurality of non-subscribers of the media service; and wherein the second plurality of non-subscribers are not members of the media service. 
However, Lester discloses the plurality of media files of the first playlist is available for limited access to a second plurality of devices associated with a second plurality of non-subscribers of the media service (Abstract, “a media server maintains a playlist of media files to broadcast, and requests for media must satisfy certain restrictive criteria to be added to the playlist”; col. 2, lines 49-56, “the media server adds the requested media to the playlist so as to comply with restrictions on the timing and frequency of play of the requested media”; col. 3, lines 7-17; col. 3, lines 35-44, “whereas non-subscribers are given fewer or no rights to request media…Giving limited access to non-subscribers allows users to try the service before subscribing to it”; col. 8, lines 8-26, “The non-subscribers are given limited access or rights to the media broadcast compared to the subscribers…non-subscribers can be given lesser (e.g., a limited number of requests) or no rights to request media or limited access to the channels”); and wherein the second plurality of non-subscribers are not members of the media service (col. 3, lines 7-17; col. 3, lines 35-44, “Subscribers are given added rights to access channels in the system and/or to make requests, whereas non-subscribers are given fewer or no rights to request media…Giving limited access to non-subscribers allows users to try the service before subscribing to it”; col. 8, lines 8-26, “The non-subscribers are given limited access or rights to the media broadcast compared to the subscribers…non-subscribers can be given lesser (e.g., a limited number of requests) or no rights to request media or limited access to the channels”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Cue to include the plurality of media files of the first playlist is available for limited access to a second plurality of devices associated with a second plurality of non-subscribers of the media service; and wherein the second plurality of non-subscribers are not members of the media service, as taught by Lester because it would appropriately distinguish between those who pay a fee to the media service provider (subscribers) and those who do not (non-subscribers), thereby subscribers are given full access rights to the playlist, and non-subscribers are given fewer or no rights to the playlist (Lester; col. 3, lines 35-44; col. 8, lines 8-26).

As to claim 2, Cue discloses the method of claim 1, wherein the first device is a personal computer or a cellular telephone (104, Fig. 1; ¶0031, “the client 104 are personal computers or other computing devices that are capable of storing and presenting media to their users”).

As to claim 3, Cue discloses the method of claim 1, further comprising receiving user-defined playlist descriptor information associated with the first playlist (Fig. 5; ¶0047, “the user may provide a description and/or title of the playlist. Alternatively, a default description and/or title may be used, such as the previously established description and/or title”).

As to claim 4, Cue discloses the method of claim 1, further comprising: sending search criteria for searching a playlist to a media server (¶0035, “a request to the remote media server to perform a search in accordance with the search criteria for a particular song or album. For instance, the search may request access to published playlists including a particular song or album”; ¶0046, “a user may submit a search request to search the playlists”); and receiving a playlist result set comprising user published playlists with user-defined playlist descriptor information relevant to the search criteria (Fig. 5; ¶0046, “The playlists identified in the search results are then provided in response to the request”). 

As to claim 5, Cue discloses the method of claim 1, wherein the profile page comprises a first area and a second area, and wherein the method further comprises: displaying the second playlist in the first area; and displaying a user description of the second user in the second area (Fig. 5 shows description section, and playlist section separately; ¶0023; ¶0047, “Once a user has requested publication of a particular playlist, the user may provide a description and/or title of the playlist”). 

As to claim 6, Cue discloses the method of claim 1, wherein the subscribers are designated users (¶0027, “The playlist may be accessible by merely those who have a particular password or email address”; ¶0046, “permission to view the published playlists may be verified (e.g., via email address or password)”).

As to claim 7, Cue discloses the method of claim 5, wherein the profile page comprises a third area, and wherein the method further comprises displaying listening preferences of the second user in the third area (Fig. 5 shows “My Top Rated” (listening preferences) in the third section; ¶0037, “"My Top Rated" playlists”).

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Cue discloses a first device, comprising: a memory storage comprising instructions; and a processor coupled to the memory storage, wherein the processor is configured to execute the instructions (104, Fig. 1; ¶0031; ¶0059; claim 73).

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

As to claim 13, it is rejected for the same reasons set forth in claim 6 above.

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.
 
As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Cue discloses a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor (104, Fig. 1; ¶0031; ¶0059; claim 73).
 
As to claim 16, it is rejected for the same reasons set forth in claim 2 above.

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

As to claim 19, it is rejected for the same reasons set forth in claim 5 above.

As to claim 20, it is rejected for the same reasons set forth in claim 6 above.

Conclusion
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 2006/0143236) discloses interactive music playlist sharing system and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        June 16, 2022